          Case 1:15-cv-02739-LAP Document 255 Filed 01/04/21 Page 1 of 1




                                         January 4, 2021

Via ECF

Hon. Loretta A. Preska
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Petersen Energía Inversora S.A.U. v. Argentine Republic, No. 15-cv-2739;
               Eton Park Capital Mgmt. v. Argentine Republic, No. 16-cv-08569 (S.D.N.Y.)

Your Honor:

      Since my letter of December 9 (Dkt. #239), we have had extensive discussions with
Debevoise & Plimpton and have arrived at the following understanding.

       While Debevoise did engage about potentially representing plaintiffs in this matter in
2015 on a contingent basis and received confidential information in that connection, we have
been satisfied that the proposed YPF team was not involved in the consideration of that
representation and the firm has assured us that they have appropriate screening in place to
prevent the YPF team from being tainted.

         Given its prior advice to Burford about document retention that defendants have
attempted to place in issue in this matter, Debevoise has committed not to be involved in any
litigation relating to Burford’s own retention of documents.

        On that basis and in reliance on the representation that this change in counsel will not
affect the schedule for the case, we do not object to the substitution of Debevoise for Cravath as
counsel for YPF.

                                             Respectfully submitted,

                                             /s/ Mark C. Hansen

                                             Mark C. Hansen


Cc: All counsel of record via ECF
